Citation Nr: 1135820	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-04 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction of right upper lung lobectomy status post lung cancer with chronic obstructive pulmonary disease (COPD) from 100 percent to 30 percent effective December 1, 2009 was proper.  

2.  Evaluation of right upper lung lobectomy status post lung cancer with residual scar, rated as 30 percent disabling from December 1, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962 and from September 1964 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for neuropathy involving the fourth and fifth digits of the left hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  By December 1, 2009, right upper lung lobectomy status post lung cancer with COPD was shown to be inactive and without current treatment.

2.  From December 1, 2009, right upper lung lobectomy status post lung cancer is manifested by FEV-1 of 83 percent of predicted, FEV1/FVC 58 percent and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 percent.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability rating for right upper lung lobectomy status post lung cancer with COPD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp 2010); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6819 (2010).

2.  Right upper lung lobectomy status post lung cancer with scars is no more than 30 percent disabling.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp 2010); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in February 2009.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran  has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings and a diagnosis. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has assigned a staged rating.  We agree as the evidence shows that the Veteran's disability has significantly changed.  

The Veteran's disability is rated under DC 6819.  Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).

Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent disability rating is assigned for FEV-1 of 71- to 80- percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80- percent predicted.

Analysis 

The Veteran appeals the reduction of right upper lung lobectomy status post lung cancer with COPD from 100 percent to 30 percent effective December 1, 2009.  

The Veteran was diagnosed with lung cancer in January 2008 and underwent right upper lobectomy within the month.  Chest x rays in April 2008 revealed there was no acute disease or significant interval change.  There was no evidence for recurrent neoplasm or metastatic lesion.  An impression of stable postoperative chest x ray was given.  

In a June 2008 rating decision, the Veteran was granted service connection for lung cancer with an evaluation of 100 percent, effective January 23, 2008.  

After review of chest x-rays in October 2008, an opinion was given of no discrete mass/postoperative and post inflammatory changes/cystic lung disease primarily left upper lobe.  Later that month, it was reported that the Veteran was doing well and that there was no evidence of recurrence.  

The Veteran was afforded a VA examination in December 2008.  During the examination, it was reported that the Veteran was diagnosed with lung cancer in January 2008 and that he underwent right upper lobectomy.  Status post right upper lung lobectomy for adenocarcinoma of the lung with residual scar was diagnosed.  
It was noted that the Veteran's last antineoplastic treatment was in January 2008 with no further antineoplastic treatment.  Examination revealed FVC of 82 percent, FEV-1 of 74 percent predicted, and FEV- 1/FVC of 66 percent.  It was noted that although efforts were less than optimal, efforts were very consistent.  

In February 2009, the RO informed the Veteran that review of his medical records showed improvement in his status post right upper lung lobectomy for adenocarcinoma of the lung with residual scar.  The RO informed the Veteran of the proposed reduction in his evaluation.  The Veteran was also informed that he could submit medical evidence to show that the change should not be made and that he could have a hearing if he so desired.  

In February 2009, Dr. S related that the Veteran had been his patient for years and that since his right upper lobectomy he has marked decrease in his exercise tolerance.  Dr. S related that the Veteran was previously able to walk or bike several miles but now was dyspneic after walking less than one hundred feet or walking up one flight of stairs.  It was noted that his pulmonary function test showed mild decrease in the FEV1 and moderate obstruction in small airways.  Dr. S stated that the Veteran 's functional dyspnea significantly limited his ability to carry out the routines of daily living and was not reflected by the formal PFT. 

In a September 2009 rating decision, the Veteran's disability was reduced from 100 to 30 percent disabling, effective December 1, 2009.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Based on a review of the record, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to 30 percent for right upper lung lobectomy status post lung cancer with COPD were properly carried out by the RO.  Here, we note that the evidence shows the Veteran's cancer is inactive and that there has been no recurrence.  In this regard, we note that antineoplastic treatment was in January 2008 with no further treatment after that.  Chest x rays in April 2008 revealed there was no acute disease or significant interval change.  There was no evidence for recurrent neoplasm or metastatic lesion.  We also note that no evidence of recurrence was reported in October 2008 and examination in December 2008 revealed that his lung cancer was stable and without current treatment.  In essence, once cancer was no longer active, and following the cessation of treatment, the Veteran was no longer eligible to be rated under the initial diagnostic code.  See Bennett v. Brown, 10 Vet. App. 178 (Vet. App. 1997).  Rather, the Veteran was to be rated on residuals.  

The Veteran was notified of a proposed reduction in February 2009.  At that time, he was given notice that he could submit additional evidence, obtain a personal hearing and/or representation.  He was given time to respond.  

Although the Veteran submitted a medical statement from Dr. S in February 2009 which discussed the limitations caused by his disability, such does not negate that there has been no local recurrence or metastases of his lung cancer.  As the evidence shows that there is no evidence of active disease and that the Veteran's last antineoplastic treatment was in January 2008 with no further antineoplastic treatment, the reduction of the schedular disability for right upper lung lobectomy status post lung cancer was proper.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  

The Board finds that the reduction for right upper lung lobectomy status post lung cancer with COPD was proper.  As such, the Board will address the issue of whether a rating higher than 30 percent disabling is warranted for right upper lung lobectomy status post lung cancer with COPD from December 1, 2009.  

To warrant a higher rating the evidence must show FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

Here, in the September 2010 VA examination it was noted that there was a positive history of productive cough and dyspnea.  There were no residuals of neoplasm and its treatment and no evidence abnormal breath sounds.  Examination revealed pre bronchodilator results of FVC of 81 percent, FEV-1 of 68 percent, FEV1/FVC of 67 and DLCO of 56 percent.  Post bronchodilator results revealed FVC of 83 percent, FEV-1 of 58 percent predicted and FEV1/FVC of 45 percent.  The examiner noted that the Veteran made good efforts and tolerated the procedure/treatment well without adverse reactions.  

Based on the evidence above, the Board finds that the Veteran has not met the requirements for a rating higher than 30 percent disabling for right upper lung lobectomy status post lung cancer.  At most, the evidence shows post bronchodilator results of FEV-1 of 58 percent predicted, FEV1/FVC of 45 percent and DLCO of 56 percent.  The above does not justify a higher rating for this period of time.  In other words, FEV-1 of 40- to 55- percent predicted, FEV- 1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit) is not shown by the record.  

Furthermore, the Board notes that examination in December 2008 revealed a scar of the right lateral chest.  Under DC 7801, a 10 percent evaluation is warranted for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm) that are deep.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (1).  DC 7802 provides that a 10 percent evaluation is warranted for scars (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater that are superficial.  Under Diagnostic Code 7804, scars that are unstable or painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Here, the Board concludes that a noncompensable evaluation for right lateral chest scar is warranted and no more.  In this regard, the right lateral chest scar is 18 x .3 cm, depressed and hyperpigmented but without adherence, tenderness, tissue loss, keloid or disfigurement.  In order to warrant a compensable rating, the scar must be a scar (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that is deep and nonlinear (DC 7801); be a scar (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that is superficial and nonlinear (DC 7802); be unstable or painful on examination (DC 7804); or is one that causes limitation of function (DC 7805).  Here, there is no showing of such.  Although the Veteran's scar is depressed and hyperpigmented, the scar does not meet the size requirements for a compensable evaluation.  The Board further notes that the scar was not shown to be unstable and/or painful on examination.  Based on these findings a noncompensable evaluation is warranted.  

In sum, the Veteran has expressed disagreement with his evaluation.  However, neither the pleadings, which are non-specific, nor his reports to examiners provide a basis to assign a higher evaluation.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher evaluation.  As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating higher than 30 percent disabling for right upper lung lobectomy status post lung cancer with chronic obstructive pulmonary disease.

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of his disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

ORDER

Reduction of right upper lung lobectomy status post lung cancer with chronic obstructive pulmonary disease from 100 percent to 30 percent effective December 1, 2009 was proper, and the claim is denied.  

A rating higher than 30 percent disabling for right upper lung lobectomy status post lung cancer with COPD from December 1, 2009 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


